Case 1:18-cv-01689-CFC-SRF Document 180 Filed 01/22/20 Page 1 of 9 PageID #: 1333




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

  BOEHRINGER INGELHEIM                            )
  PHARMACEUTICALS INC., BOEHRINGER                )
  INGELHEIM INTERNATIONAL GMBH and                )
  BOEHRINGER INGELHEIM                            )
  CORPORATION,                                    )
                                                  )
                Plaintiffs,                       )
                                                  )
        v.                                        )   C.A. No. 18-1689 (CFC)
                                                  )   CONSOLIDATED
  MANKIND PHARMA LTD., LIFESTAR                   )
  PHARMA LLC, LUPIN LTD., LUPIN                   )
  PHARMACEUTICALS, INC., ALKEM                    )
  LABORATORIES LTD., AUROBINDO                    )
  PHARMA LTD., AUROBINDO PHARMA                   )
  USA, INC., LAURUS LABS LTD.,                    )
  LAURUS GENERICS INC., ALEMBIC                   )
  PHARMACEUTICALS LTD., ALEMBIC                   )
  PHARMACEUTICALS, INC., ZYDUS                    )
  PHARMACEUTICALS (USA) INC., CADILA              )
  HEALTHCARE LIMITED, MACLEODS                    )
  PHARMACEUTICALS LTD., MACLEODS                  )
  PHARMA USA, INC., SUN                           )
  PHARMACEUTICAL INDUSTRIES                       )
  LIMITED, SUN PHARMACEUTICAL                     )
  INDUSTRIES, INC., DR. REDDY’S                   )
  LABORATORIES, LTD., DR. REDDY’S                 )
  LABORATORIES, INC., AIZANT DRUG                 )
  RESEARCH SOLUTIONS PRV. LTD., MSN               )
  LABORATORIES PRIVATE LTD., MSN                  )
  PHARMACEUTICALS INC., ANNORA                    )
  PHARMA PRIVATE LTD., HETERO USA                 )
  INC., PRINSTON PHARMACEUTICAL INC.,             )
  INVAGEN PHARMACEUTICALS, INC.,                  )
  CIPLA LIMITED and CIPLA USA, INC.,              )
                                                  )
                Defendants.                       )

               PLAINTIFFS’ NOTICE OF DEPOSITION OF DEFENDANTS
               MANKIND PHARMA LTD. AND LIFESTAR PHARMA LLC

         PLEASE TAKE NOTICE that pursuant to Rule 30(b)(6) of the Federal Rules of Civil

  Procedure and the Local Court Rules for the United States District Court for the District of
Case 1:18-cv-01689-CFC-SRF Document 180 Filed 01/22/20 Page 2 of 9 PageID #: 1334




  Delaware, Plaintiffs Boehringer Ingelheim Pharmaceuticals Inc., Boehringer Ingelheim

  International GMBH, and Boehringer Ingelheim Corporation (collectively, “Plaintiffs” or

  “Boehringer”), by counsel, will take the deposition of Defendants Mankind Pharma Ltd. and

  Lifestar Pharma LLC (collectively, “Defendants” or “Mankind”), on March 5, 2020,

  commencing at 9:00 a.m. at the offices of Kirkland & Ellis LLP, 601 Lexington Avenue, New

  York, NY 10022 or at a mutually agreed upon time and date, and continuing day-to-day until

  completed.

         Mankind shall designate one or more of its officers, directors, managing agents or other

  persons with knowledge of the matters set forth in Attachment A of this Notice to appear and

  testify on its behalf at the deposition. The person so designated shall testify as to matters known

  or reasonably available to Mankind. Mankind is requested to provide Boehringer with written

  notice, at least seven (7) days in advance of the deposition of: (a) the name and employment

  position of each designee who has consented to testify on Mankind’s behalf in response to this

  Notice; and (b) all matters set forth below as to which each such designee has agreed to testify on

  behalf of Mankind. If more than one person is required to testify on any individual topic set forth

  in Attachment A, different individuals shall be provided for each part of that topic.

         The deposition will be taken by oral examination before an official authorized by law to

  administer oaths and will be recorded stenographically and may also be recorded by a

  videographer by audio-and-video means. Testimony derived pursuant to this Notice of

  Deposition shall be used for any and all appropriate purposes permitted by the Federal Rules of

  Civil Procedure.




                                                   2
Case 1:18-cv-01689-CFC-SRF Document 180 Filed 01/22/20 Page 3 of 9 PageID #: 1335




                                            MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                            /s/ Megan E. Dellinger

                                            Jack B. Blumenfeld (#1014)
                                            Brian P. Egan (#6227)
                                            Megan E. Dellinger (#5739)
                                            1201 North Market Street
                                            P.O. Box 1347
  OF COUNSEL:                               Wilmington, DE 19899
                                            (302) 658-9200
  Leora Ben-Ami                             jblumenfeld@mnat.com
  Jeanna M. Wacker                          began@mnat.com
  Christopher T. Jagoe                      mdellinger@mnat.com
  Mira A. Mulvaney
  Sam Kwon                                  Attorneys for Plaintiffs
  Ashley Ross
  Justin Bova
  KIRKLAND & ELLIS LLP
  601 Lexington Avenue
  New York, NY 10022
  (212) 446-4679
  January 22, 2020




                                        3
Case 1:18-cv-01689-CFC-SRF Document 180 Filed 01/22/20 Page 4 of 9 PageID #: 1336




                                         ATTACHMENT A

                                           DEFINITIONS

          In addition to Boehringer’s Definitions provided herein, the Definitions set forth in

  Boehringer’s First Set of Interrogatories to All Defendants and Boehringer’s First Set of

  Requests for Production to All Defendants are herein incorporated by reference and apply as if

  fully set forth herein.

          1.       The term “Patents-in-Suit” shall mean the ’449, ’937, ’957, ’998, and ’637

  patents, to the extent these patents are asserted against Defendants in this Action.

          2.       The term “ANDA Products” shall mean the products subject to Mankind’s

  ANDA No. 212283.

          3.       Definitions or usages of words or phrases in this Notice are not intended to be,

  and shall not be, construed as admissions as to the meaning of words or phrases at issue in this

  Action, and shall have no binding effect on Boehringer in this or any other proceeding.

                                               TOPICS

          1.       Defendants’ ANDA, including without limitation all facts and circumstances

  concerning the decision to pursue the ANDA and the drafting, preparation, and filing of the

  ANDA; the identity of all persons involved in the foregoing activities and their roles; all

  communications, whether internal to Defendant, with the FDA, or with another party, concerning

  the ANDA; and the identity by Bates numbers of a true, correct, and complete copy of the

  ANDA and any document(s) referenced therein.

          2.       The criteria or facts considered or used by Defendants, including financial,

  market, patent and clinical information, to determine whether to file the ANDA to seek FDA

  approval to market Defendants’ ANDA Products.




                                                   1
Case 1:18-cv-01689-CFC-SRF Document 180 Filed 01/22/20 Page 5 of 9 PageID #: 1337




         3.       Defendants’ Paragraph IV certifications for the Patents-in-Suit, including

  without limitation all facts and circumstances concerning Defendants’ decision to make the

  Paragraph IV certifications and the drafting, preparation, and filing of the Paragraph IV

  certifications; the identity of all persons involved in the foregoing activities and their roles; all

  documents and information considered in deciding to make the Paragraph IV certifications; and

  all communications, whether internal to Defendants, with the FDA, or with another party,

  concerning the Paragraph IV certifications.

         4.       All information concerning the preparation, review and filing of Defendants’

  Notice Letters, including any amendments or supplementations thereto.

         5.       The criteria or facts considered or used by Defendant, including financial,

  market, patent and clinical information, to determine whether to proceed with a Paragraph IV

  certification concerning the Patents-in-Suit.

         6.       The historical development by Defendants of their ANDA Products.

         7.       Defendants’ corporate intelligence and industrial monitoring of JARDIANCE,

  GLYXAMBI, SYNJARDY, and SYNJARDY XR, including internal and external studies,

  reports and presentations pertaining to the product.

         8.       All information concerning the sales of JARDIANCE, GLYXAMBI,

  SYNJARDY, and SYNJARDY XR and any analyses of past sales or projections for future sales,

  whether such sales are made by Boehringer, Defendant, or another entity.

         9.       All information concerning any analysis, projection or calculation of profits that

  Defendants could make from its ANDA Products.

         10.      Defendants’ knowledge of drugs approved by the FDA for the same indications

  as JARDIANCE, GLYXAMBI, SYNJARDY, and/or SYNJARDY XR, including those products




                                                   2
Case 1:18-cv-01689-CFC-SRF Document 180 Filed 01/22/20 Page 6 of 9 PageID #: 1338




  that Defendants consider to be competitors of JARDIANCE, GLYXAMBI, SYNJARDY, and/or

  SYNJARDY XR.

         11.     Defendants’ knowledge of documents and information concerning whether and

  for what reason JARDIANCE, GLYXAMBI, SYNJARDY, and/or SYNJARDY XR are

  commercially successful.

         12.     All information concerning any pharmaceutical agent approved or used to treat

  type 2 diabetes mellitus that Defendants considered, analyzed or discussed as a candidate to seek

  marketing approval from the FDA or another regulatory agency.

         13.     All information concerning the clinical, biological, or pharmacological properties

  of empagliflozin and/or Defendants’ review, evaluation or analysis of the same.

         14.     Competitors and competitive analyses for the ANDA Products.

         15.     The identity of all products that Defendants view as competing in the market

  with the ANDA Product.

         16.     All information concerning any advertising, marketing or promotional budgets,

  or projections, plans or calculations of potential expenditures for the same for the ANDA

  Products in the event final FDA approval is obtained.

         17.     All information concerning marketing plans for the ANDA Products.

         18.     Any customer training and/or support provided or to be provided to users and

  purchasers of the ANDA Products, including, but not limited to, training and/or support relating

  to the ANDA Products and/or their use.

         19.     Promotional literature, marketing, or advertising for the ANDA Products.

         20.     Any analyses, projections, or studies regarding the anticipated market for the

  ANDA Products.




                                                 3
Case 1:18-cv-01689-CFC-SRF Document 180 Filed 01/22/20 Page 7 of 9 PageID #: 1339




         21.      The intended and/or target customers, purchasers, or end users of the ANDA

  Products.

         22.      How Defendants intend for customers or end-users to use the ANDA Products,

  including, but not limited to whether the ANDA Products are to be used as monotherapy or in

  combination therapy, whether the ANDA Products are to be used in patients with renal

  impairment or other co-morbidities, and the intended dosing for the intended uses.

         23.      How Defendants expect for customers or end-users to use the ANDA Products,

  including, but not limited to whether the ANDA Products are to be used as monotherapy or in

  combination therapy, whether the ANDA Products are to be used in patients with renal

  impairment or other co-morbidities, and intended dosing for the expected uses.

         24.      The ANDA Products’ anticipated market, market share, demand, marketing,

  planning and strategy, market analyses, analyst reports, and competitive analyses.

         25.      The projected sales and marketing of the ANDA Products, including any

  business plans, marketing plans, sales or market projections, market analyses, market share

  projections, pricing plans, pricing analyses, sales plans, and plans for launch of the ANDA

  Products.

         26.      Projected revenues over the next ten years of the ANDA Products.

         27.      Actual or anticipated sales, marketing, and promotional information pertaining to

  the ANDA Products, documents concerning the same, and the identities of custodians of such

  Documents.

         28.      The drafting and/or developing of Defendants’ product labels with respect to

  Defendants’ ANDA.




                                                  4
Case 1:18-cv-01689-CFC-SRF Document 180 Filed 01/22/20 Page 8 of 9 PageID #: 1340




         29.      Communications between Defendants and any entities concerning the ANDA

  Products, JARDIANCE, GLYXAMBI, SYNJARDY, and/or SYNJARDY XR; the nature and

  location of any documents concerning such Communications; and the identities of custodians of

  such Documents.

         30.      Defendants’ organizational structure for carrying out the following activities

  with respect to the ANDA Products: (a) engineering, design, research and development, and

  regulatory approval; (b) manufacture, fabrication, assembly and packaging; (c) distribution; (d)

  marketing, sales and promotion; and (e) intellectual property.

         31.      Defendants’ knowledge, awareness, analysis, discussion or evaluation of the

  Patents-in-Suit and/or the application(s) from which each of the Patents-in-Suit issued.

         32.      Defendants’ research, development, and testing of the ANDA Products,

  including (a) the identity of all persons with substantial knowledge of or entities who contributed

  to the research and development of the ANDA Products; (b) the dates when such research and

  development occurred; and (c) the existence of any documentation of that research and

  development.

         33.      The manufacture of the ANDA Products, including (a) the process or processes

  by which the ANDA Products are produced; (b) the identities of all persons with substantial

  knowledge of or entities who contribute to the manufacture of the ANDA Products; (c) the

  quantities of ANDA Products manufactured; and (d) the existence of any documentation of the

  manufacture of the ANDA Products.

         34.      The names and responsibilities for all persons employed by Defendants and their

  predecessors in interest who were involved in evaluation, consideration, or discussion regarding

  the development of the ANDA Products.




                                                  5
Case 1:18-cv-01689-CFC-SRF Document 180 Filed 01/22/20 Page 9 of 9 PageID #: 1341




                                  CERTIFICATE OF SERVICE

         I hereby certify that on January 22, 2020, I caused the foregoing to be electronically filed

  with the Clerk of the Court using CM/ECF, which will send notification of such filing to all

  registered participants.

         I further certify that I caused copies of the foregoing document to be served on January

  22, 2020, upon the following in the manner indicated:

  Adam V. Orlacchio, Esquire                                              VIA ELECTRONIC MAIL
  BLANK ROME LLP
  1201 North Market Street, Suite 800
  Wilmington, DE 19801
  Attorneys for Defendants Mankind Pharma Ltd. and
  Lifestar Pharma LLC

  Jay P. Lessler, Esquire                                                 VIA ELECTRONIC MAIL
  BLANK ROME LLP
  The Chrysler Building
  405 Lexington Avenue
  New York, NY 10174
  Attorneys for Defendants Mankind Pharma Ltd. and
  Lifestar Pharma LLC




                                                              /s/ Megan E. Dellinger
                                                              Megan E. Dellinger (#5739)
